We were in error in our original decree in taxing the costs of the suit against defendants, Louisiana tax commission, police jury and board of reviewers, and assessor of St. Helena parish. Neither the state, nor a state board, nor a state governmental agency, nor a public officer representing the state in his official capacity, owes any costs. Lyon Lumber Co. v. Louisiana Tax Commission, 158 La. 996, 105 So. 39; State v. Succession *Page 119 
of Taylor, 33 La. Ann. 1272; State v. Taylor, 34 La. Ann. 978; Succession of Townsend, 40 La. Ann. 66, 3 So. 488; Brown v. Pontchartrain Land Co., 49 La. Ann. 1779, 23 So. 292; State ex rel. Cunningham v. Board of Assessors, 52 La. Ann. 223, 26 So. 872.
The decree is therefore corrected so as to except the defendants from payment of any costs. With this correction, the application for rehearing is refused.